Citation Nr: 1046474	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-38 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel







INTRODUCTION

The Veteran had active service from August 1972 to August 1974.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  
By that rating action, the RO denied service connection for a 
bilateral knee disorder.  The Veteran appealed the RO's June 2008 
rating action to the Board. 

The appeal is REMANDED to the RO/Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the Veteran if further action 
is required.


REMAND

The Board has determined that the evidence of record is presently 
not adequately developed to ensure informed appellate review of 
the claim on appeal.

A review of the claims file reflects that the Veteran has been 
granted disability benefits by the Social Security Administration 
(SSA).  The nature of the disability(ies) upon which the award 
was based is not of record.  The SSA records have not been 
associated with the claims file.  The Board finds that a remand 
is necessary to obtain such records and associate them with the 
Veteran's claims file.  VA has a duty to obtain SSA records when 
they may be relevant.  See Voerth v. West, 13 Vet. App. 117, 121 
(1999); Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).

Accordingly, the RO/AMC should contact the SSA and obtain and 
associate with the claims file copies of the Veteran's records 
regarding SSA benefits, including the complete medical records 
upon which any decision was based.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(2) (2010).


Accordingly, the case is REMANDED to the RO/AMC for the following 
action:
 
1.  Request that the SSA produce all 
records associated with the award of any 
Social Security benefits (Supplemental 
Security Income or Supplemental Security 
Disability Income) pertaining to the 
Veteran, including copies of any and all 
award letters and all medical records 
associated with those award letters.  If 
such records are unavailable, obtain a 
written response from SSA indicating that 
these records were lost, destroyed, or 
were otherwise unavailable.

2.  If and only if the SSA records contain 
medical evidence relating the Veteran's 
claimed bilateral knee disorder to an 
incident of military service, should he be 
scheduled for a VA examination of his 
knees.  If an examination is conducted, 
the examiner, after a claims file review 
to include an accurate recitation of the 
Veteran's service and post-service medical 
history, must provide an opinion as to 
whether any current bilateral knee 
disorder is etiologically related to 
military service or had its onset within 
the initial post-service year.  The 
examiner must provide a complete medical 
rationale for any opinion expressed. 

3.  Thereafter, the claims file must be 
reviewed to ensure that the requested 
development has been completed.  Then, the 
claim for service connection for a 
bilateral knee disorder must be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case, and an 
adequate time to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The purposes of this remand is to assist the Veteran with the 
procedural development of his claim for service connection for a 
bilateral knee disorder.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until further notice.  However, 
the Board takes this opportunity to advise the Veteran that the 
conduct of the efforts as directed in this remand, as well as any 
other development deemed necessary, is needed for a comprehensive 
and correct adjudication of his service connection claim.  His 
cooperation in VA's efforts to develop this claim is both 
critical and appreciated.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


